ORDER

PER CURIAM.
Defendant appeals from the judgment entered on a jury verdict finding him guilty of robbery in the first degree, section 569.020 RSMo 1994, attempted robbery in the first degree, section 564.011 RSMo 1994, and armed criminal action, section 571.015 RSMo 1994. The trial court sentenced defendant as a persistent offender to terms of twenty-eight years, twenty-five years, and twenty-eight years, respectively, with the sentences to be served concurrently.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 80.25(b).